Case 6:19-cv-01844-WWB-DCI Document1 Filed 09/25/19 Page 1 of 7 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

ERIC BERNARD,

Plaintiff,
vs. CASE NO.:
TCC MOBILE WIRELESS LLC, a
Foreign for Profit Limited Liability
Company, d/b/a TCC WIRELESS, LLC

Defendant. /

COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff, ERIC BERNARD (“Plaintiff’), by and through undersigned counsel, hereby
files this Complaint against Defendant, TCC MOBILE WIRELESS LLC, d/b/a TCC
WIRELESS, LLC (“Defendant” or “TCC Wireless”) and in support thereof states as follows:

INTRODUCTION

This is an action brought pursuant to Title VII of the Civil Rights Act of 1964, as
amended, by the Civil Rights Act of 1991, 42 U.S.C. §2000e et seg. (“Title VII’), the Florida
Civil Rights Act of 1992, Fla. Stat. §760.01 et seg. (“FCRA”) to recover front pay, back pay,
reinstatement, lost benefits, compensatory damages, emotional distress damages, pain and
suffering, injunctive relief, reasonable attorneys’ fees and costs and any other relief to which the
Plaintiff is entitled including but not limited to equitable relief.

PARTIES

1, Defendant TCC Wireless is a foreign corporation licensed and authorized to conduct

business in the State of Florida. At all material times hereto, Defendant maintained an office in

Orange County, Florida.
Case 6:19-cv-01844-WWB-DCI Document1 Filed 09/25/19 Page 2 of 7 PagelD 2

2. Plaintiff is an adult individual who resides in Orange County, Florida.
3. Defendant was an employer as defined by the laws under which this action is brought and
employs greater than fifteen (15) employees.

JURISDICTION AND VENUE
4. Jurisdiction of this matter arises under 28 U.S.C. §1331 with federal questions involving
Title VII. Jurisdiction over state law claims also arise under the Court’s supplemental
jurisdiction, 28 U.S.C. § 1367.
s This Court has jurisdiction over Plaintiff's claims because, at all times material to this
Complaint, Plaintiff worked for Defendant in Orange County, Florida.
6. The illegal conduct complained of and the resultant injury occurred within the judicial
district in and for Orange County, Florida.
is Plaintiff filed a Charges of Discrimination with the Equal Employment Opportunity
Commission (“EEOC”) on May 3, 2018. On July 3, 2019 the EEOC issued its right-to-sue
letters on both Charges of Discrimination. Therefore this complaint is being filed within 90 days

of Plaintiff receiving his right-to-sue letter.

FACTUAL ALLEGATIONS
8. Plaintiff is a Caucasian male born and raised in the United States.
9. Defendant is one of the largest T-Mobile premium retailers in the United States.

Defendant operates in Florida, Iowa, Illinois, Indiana, Pennsylvania, Delaware, New York, and
several other states. See www.TCCMobile.com

10. Plaintiff began working for Defendant in or about August 2017 as a sales representative.
11. Plaintiff worked at Defendant’s store located at 4421 Hoffner Avenue, #106, Orlando,

Florida 32812.
Case 6:19-cv-01844-WWB-DCI Document1 Filed 09/25/19 Page 3 of 7 PagelD 3

12. In his role as a sales representative, Plaintiff duties included greeting Defendant’s
customers, advising customers on cellphone models and cell phone products, and sold cell phone
service/data plans.

13. Defendant lists its principal address as 2804 Orchard Lake Road, Ste 205, Keego Harbor,
MI 48320. See Florida’s Division of Corporations at www.Sunbiz.org

14. | While employed by TCC Wireless, Plaintiff was supervised by Store Manager, Raul Gil.
15. Raul Gil is of Hispanic ethnicity.

16. On or about March 5, 2018, Mr. Gil openly stated to various store employees that he will
be making the store a “Spanish speaking only” store.

17. Mr. Gil told Plaintiff that in order to be an effective Store Manager, Plaintiff must be able
to speak Spanish.

18. Plaintiff does not speak Spanish.

19. Due to these comments, Plaintiff was in fear that he would be passed over for promotion
to Store Manager, lose commissions, or be terminated.

20. As a result, Plaintiff made efforts to address his concerns by sending an email to Human
Resources on March 5, 2018.

21. Specifically, Plaintiff expressed his concerns that Mr. Gil’s statements were
“discriminatory and support an agenda to discriminate.” See Exhibit A — Email to TCC Mobile
Human Resources.

22. On March 8, 2018, in response to Plaintiff's written complaint to Human Resources,
Plaintiff was approached by Defendant’s Regional Manager, Jose Quinones to discuss Plaintiff's
concerns.

23. Jose Quinones is of Hispanic ethnicity.
Case 6:19-cv-01844-WWB-DCI Document1 Filed 09/25/19 Page 4 of 7 PagelD 4

24. In meeting with Mr. Quinones, Plaintiff reasserted his position outlined in his March 5,
2018 email.

25, On March 9, 2018, Defendant terminated Plaintiff, one day after meeting with Regional
Manager Jose Quinones to discuss concerns of discrimination.

26. As part of Plaintiffs termination, Plaintiff was provided with a “Record of Conversation”
regarding Disrespectful, Unprofessional, Inappropriate and Unacceptable Conduct. See Exhibit B
27. Notably, Defendant did not provide a basis for Plaintiff's termination despite the form’s
instruction to insert factual details of the unacceptable behavior. Jd

28. Specifically, Plaintiff's termination documentation was left blank and unsigned. Jd

29. Defendant terminated Plaintiff in retaliation for reporting Mr. Gil to Human Resources

for discriminatory conduct.

COUNT I
RETALIATION IN VIOLATION OF TITLE VII

30. ‘Plaintiff re-alleges and adopts paragraph 1 — 29 as though set forth fully herein.

se Plaintiff is a member of a protected class under Title VII because he engaged in
protective activities.

32. Plaintiff engaged in protected activity when he complained in writing to Defendant’s
Human Resources about the ongoing comments of discrimination that he personally witnessed
by Store Manager Raul Gil.

33. After reporting Mr. Gil to Human resources, Defendant’s Regional Manager, Mr.
Quinones met with Plaintiff to discuss those concerns.

34. Plaintiff also engaged in protected activity when he met with Regional Manager

Quinones to express his concerns of discriminatory conduct by Store Manager Gil.
Case 6:19-cv-01844-WWB-DCI Document1 Filed 09/25/19 Page 5 of 7 PagelID 5

35. As a result of Plaintiff reporting discriminatory conduct, Defendant terminated Plaintiff
on March 9, 2018, four days after initially complaining in writing to Human Resources.
36. Plaintiff was retaliated against by way of his termination on March 9, 2018.
37. By the conduct described above, Defendant treated Plaintiff retaliated against Plaintiff
because he engaged in protected activities in violation of Title VII.
38. Defendant knew, or should have known, of the retaliation, discrimination and harassment
that Plaintiff was subjected to.
39. At all times material hereto, Defendant acted with malice and reckless disregard for
Plaintiff's state and federally protected rights.

WHEREFORE, Plaintiff prays for a trial by jury and all legal and equitable relief
allowed by law including:

a. Back pay and benefits;

b. Interest on back pay and benefits;

C; Front pay and benefits;

d. Compensatory damages for emotional pain and suffering;

e. Injunctive relief;

f. Prejudgment interest;

g. Costs and attorney’s fees; and

h. Such other relief as the Court may deem just and proper.
COUNT II

RETALIATION IN VIOLATION OF THE FCRA
40. Plaintiff re-alleges and adopts paragraph 1 — 29 as though set forth fully herein.
41. Plaintiff is a member of a protected class under the FCRA because he engaged in

protective activities.
Case 6:19-cv-01844-WWB-DCI Document1 Filed 09/25/19 Page 6 of 7 PagelD 6

42. Plaintiff engaged in protected activity when he complained in writing to Defendant’s
Human Resources about the ongoing comments of discrimination that he personally witnessed
by Store Manager Raul Gil.
43. Plaintiff also engaged in protected activity when he met with Regional Manager
Quinones to express his concerns of discriminatory conduct by Store Manager Gil.
44. As a result of Plaintiff reporting discriminatory conduct, Defendant terminated Plaintiff
on March 9, 2018, four days after initially complaining in writing to Human Resources.
45. Plaintiff was retaliated against by way of his termination on March 9, 2018.
46. By the conduct described above, Defendant treated Plaintiff retaliated against Plaintiff
because he engaged in protected activities in violation of the FCRA.
47. Defendant knew, or should have known, of the retaliation, discrimination and harassment
that Plaintiff was subjected to.
48. At all times material hereto, Defendant acted with malice and reckless disregard for
Plaintiff's state and federally protected rights.

WHEREFORE, Plaintiff prays for a trial by jury and all legal and equitable relief
allowed by law including:

a. Back pay and benefits;

b. Interest on back pay and benefits;

c. Front pay and benefits;

d. Compensatory damages for emotional pain and suffering;
e. Injunctive relief;

i Prejudgment interest;

g. Costs and attorney’s fees; and
Case 6:19-cv-01844-WWB-DCI Document1 Filed 09/25/19 Page 7 of 7 PagelD 7

h. Such other relief as the Court may deem just and proper.

Plaintiff specifically reserves the right to amend his Complaint to seek
punitive damages against Defendants

DATED this 6 day of September 2019.

MORGAN & MORGAN, P.A.

 

MATT R. GUNTER, ESQ.
Fla. Bar N6é. 0077459
Morgan & Morgan, P.A.

20 North Orange Avenue, 15" Floor
P.O, Box 4979

Orlando, FL 32802-4979

Tel.: (407) 236-0946

Fax: (407) 867-4791

Email: MGunter@forthepeople.com

Attorney for Plaintiff
